Citation Nr: 0114421	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  99-11 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a prolapsed 
rectum.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from September 1957 through 
March 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating determination by 
Department of Veterans Affairs (VA) regional office (RO) in 
Houston, Texas.  

Initially, the veteran filed a claim in November 1958, for 
service connection for an injury to his rectum.  The claim 
was denied by a rating decision dated in December 1958.  No 
further action was taken on the claim until October 1990, 
when the veteran requested that his claim be reopened.  The 
rating determination, dated in February 1991, indicates that 
no new and material evidence was submitted to reopen the 
claim for service connection for a prolapsed rectum and 
therefore, the request to reopen was denied.  The veteran did 
not file a timely appeal and the February 1991 rating 
decision became final. 38 U.S.C.A. § 4005(c) (1988); 
38 C.F.R. § 19.192 (1990).  The veteran filed a second 
request to reopen his claim in November 1998, which is the 
subject of the March 1999 rating decision that is presently 
before the Board on appeal.


REMAND

The Board first notes that it appears the adjudication of 
this claim was legally and factually correct at the time it 
was rendered by the RO.  Since that time, however, there has 
been a major change in the law that requires further action 
for the reasons addressed below.  

The evidence in the file prior to the veteran's November 1998 
request to reopen includes the service medical records and VA 
outpatient treatment records from 1990.  Service medical 
records show that the veteran underwent three physical 
examinations by the service department: pre-induction in 
January 1957, induction in September 1957 and a medical board 
in September 1958.  The January 1957 and September 1957 
examination reports reflect that the anus and rectum were 
normal.  The September 1958 examination report shows a 
diagnosis of prolapsed rectum and a recommendation for 
discharge under Section XII, Army Regulation (AR) 635-40B.  
The Medical Board Proceedings, dated in February 1958, show 
the following pertinent findings:  (1) the prolapsed rectum 
was congenital; (2) the disorder existed prior to entry on 
active duty; and (3) the disorder was not aggravated by 
active duty.  The DD Form 214 shows an honorable discharge 
based on a physical disability "EPTS" (Existed Prior To 
Service) in accordance with AR 635-40A, paragraph 33.

Post-service records reflect that the veteran received 
outpatient treatment for hemorrhoids and a prolapsed rectum 
at a VA medical facility on a few occasions in 1990.  The 
entries show that the veteran sought medication for painful 
bowel movements.

The Board notes that the veteran executed two authorizations 
for release of information in support of his November 1998 
request to reopen the claim for prolapsed rectum.  These 
authorizations pertain to medical records at an unnamed VA 
medical center from 1987 to present and the Beaumont VA 
outpatient clinic (OPC) from 1985 to present.  A request for 
records was made in 1990 for records from the VA OPC, which 
elicited the VA records from July to September 1990.   The 
Board was unable to locate a request to obtain recent records 
from this facility or a VA medical center. 

The Board notes that the veteran's initial claim was denied 
based on two grounds.  First, the competent medical evidence 
revealed that the prolapsed rectum was a congenital condition 
that was manifested prior to service.  The medical history 
taken in the medical board evaluation indicates that the 
veteran had a rectal disorder since infancy.  The service 
medical records show that the veteran presented with 
complaints of painful bowel movements and a sore rectal area.  
Second, competent medical evidence indicates that the 
prolapsed rectum was not aggravated by service.  The medical 
board evaluation also reflects that the veteran contended 
that prolonged standing while on active duty made his 
condition worse.  The Court has held that a lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The claim lacks competent 
evidence that the prolapsed rectum was incurred or aggravated 
in service.  The claim also lacks evidence of a nexus or 
relationship between the veteran's present condition and his 
disorder in service.  In order to substantiate the claim, the 
veteran must present competent, medical evidence that proves 
incurrence or aggravation of the prolapsed rectum while in 
service and proves a nexus between his current condition and 
his condition while in service.   The veteran may also 
present competent, medical evidence that his rectal disorder 
is not congenital.  The evidence must be new, that is, 
evidence that has never been presented before.

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)(hereafter VCAA), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Secretary has drafted 
proposed regulations to implement the VCAA, which have not 
yet been finalized.  66 Fed. Reg. 17834-40 (Apr. 4, 2001).  
The proposed regulations indicate that in a claim to reopen, 
the Secretary contemplates requesting existing records from 
Federal agencies provided the claimant has submitted 
sufficient information to identify and locate the records, 
and that VA will provide assistance in requesting existing 
records from non-Federal sources, such as private physicians, 
again provided the claimant has submitted sufficient 
information to identify and locate the records.  The 
Secretary proposes, however, that there is no obligation to 
provide a VA examination in a claim to reopen.  Although 
these regulations are not binding on the Board or regional 
offices at this time, the Board finds these proposed 
regulations to be pertinent guidance for the current review 
of claims.  In view of the proposed regulations, it appears 
that VA is obligated to obtain certain identified Federal 
government records, including VA records, for requests to 
reopen claims based on new and material evidence.  This would 
appear to require a request for the VA treatment records from 
at least the Beaumont facility.   

The salient features of the new statutory provisions (and 
where they will be codified in title 38 United States Code) 
may be summarized as imposing the following obligations on 
the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall

(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
      the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or 
examination of the claimant at Department health-care 
facilities or at the expense of the Department, if the 
claimant furnishes information sufficient to locate 
those records (38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] 
if the evidence of record before the Secretary, taking 
into consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be requested to 
provide more specific information in 
reference to the name or location of any 
VA medical facility that provided 
treatment for his rectal disorder, apart 
from the facility in Beaumont.  Any VA 
medical records, which have been 
adequately identified, other than those 
now on file pertaining to the treatment 
of rectal disorder(s) should be obtained 
and associated with the claims folder.  
Based on the current record, this would 
include at a minimum the records from 
Beaumont.

In accordance with the VCAA, the RO must 
make every reasonable effort to obtain 
relevant, nongovernment records the 
claimant has adequately identified.  If 
the RO is unable to obtain such records, 
it must provide the notice described in 
(6) above.  With respect to any Federal 
government records, the RO must discharge 
the obligations set out in (7) above.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of whether 
new and material evidence has been 
submitted to reopen the claim for service 
connection for a prolapsed rectum.

5. Thereafter, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




